Citation Nr: 0112251	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-16 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A § 1318.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1918 to September 
1918, from November 1919 to November 1920, from January 1922 
to January 1925, and from January 1925 to January 1934.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 1999, the RO 
denied DIC compensation under the provisions of 38 U.S.C.A 
§ 1318 and also denied the claim for accrued benefits.  The 
appellant perfected an appeal with the denial of compensation 
under the provisions of 38 U.S.C.A § 1318 only.  


FINDINGS OF FACT

1.  The veteran died in May 1970 at the age of 74; the 
immediate cause of his death was paralysis agitans with 
antecedent causes of dementia and lobar pneumonia.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

3.  The veteran was not hypothetically entitled to a 100 
percent schedular rating or a total rating for compensation 
based on individual unemployability for 10 or more years 
prior to his death.

4.  The appellant has not alleged clear and unmistakable 
error in any prior RO or Board decision.


CONCLUSION OF LAW

The criteria for an award of DIC benefits are not met.  38 
U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1999, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

No abnormalities were noted on physical examinations 
conducted in March 1918 and November 1919.  

20/40 vision was the only defect noted at the time of a 
January 1922 physical examination.  

Physical examination conducted in January 1925 revealed that 
the veteran's upper chest was retracted above the clavicle, 
his tonsils were hypertrophied and both his feet were flat 
but non-symptomatic.  

Bilateral 20/30 vision was the only abnormality noted on a 
physical examination conducted in January 1928.  

No abnormalities were noted on the enlistment examination 
conducted in January 1931.  

The veteran was hospitalized from August to October of 1933 
for rheumatic fever involving the large joints of the 
extremities and small joints of the left hand.  

No abnormalities were noted on a physical examination 
conducted in January 1934.  

In July 1934, the veteran claimed entitlement to service 
connection for a defect of the eye.  

A VA examination was conducted in October 1934.  The 
veteran's main complaint at that time was an inability to use 
his left index finger and poor vision.  The diagnoses from 
the examination were disabled left index finger and 
correctable presbyopia.  

In December 1934, the RO denied service connection for a left 
finger disorder as well as for presbyopia.  The veteran was 
informed of the decision the same month.  

In October 1937, the veteran claimed entitlement to service 
connection for an eye disease and for rheumatism.  

In April 1938, a private physician opined that the veteran 
was totally disabled due to chronic rheumatism and neuritis, 
the latter arising from poor nutrition and vitamin B 
deficiency.  

A VA examination was conducted in October 1938.  It was noted 
the veteran had reported no acute illness with the exception 
of fevers of short duration.  He had not been hospitalized.  
He was complaining of poor vision, a stiff left index finger, 
pain in the left side, pain in the back, poor hearing and 
night fever.  The diagnoses from the examination were mild 
arteriosclerosis, left myopic astigmatism and bilateral 
presbyopia.  

In December 1938, the RO denied service connection for 
arteriosclerosis.  

In December 1939, F.A.N., M.D. reported that the veteran had 
been examined and found to have chronic rheumatoid arthritis 
and dim vision.  

In July 1940, the veteran was hospitalized for psychosis of 
an undetermined type.  

A VA examination was conducted in July 1940.  The diagnosis 
was unclassified psychosis.  A November 1940 VA examination 
resulted in a diagnosis of schizophrenia.  

In January 1941, the RO denied service connection for 
schizophrenia.  

An October 1945 report of VA examination included diagnoses 
of schizophrenia, perforation of the right tympanic membrane, 
and disabled left finger joint.  

In May 1952, A.M.B., M.D. reported that he had been treating 
the veteran beginning in April 1952 for arthritis deformans 
of both legs.  

In September 1952, the RO denied service connection for 
arthritis deformans of both legs.  

By decision dated March 20, 1953, the Board affirmed the RO's 
denial of service connection for arthritis deformans of both 
legs.  

A statement dated in August 1956 from C.V., M.D. includes the 
opinion that the veteran had schizophrenia which was a 
continuation of the mental illness he had during two 
confinements in hospitals in 1940 and 1945.  

The veteran was hospitalized from January to February of 
1960.  His chief complaints at that time were shoulder and 
knee joint pain and numbness of the lower extremities.  The 
discharge diagnoses were generalized arteriosclerosis, 
hypertrophic arthritis of the lumbar spine, arthritis of the 
sacroiliac, hypertensive cardio-vascular disease, and 
probable osteoarthritis of the left thumb and middle finger.  

In March 1960, C.V., M.D. reported that the veteran had 
chronic brain syndrome associated with general 
arteriosclerosis and osteoarthritis of the shoulders and 
knees.  

In February 1961, J.M.C., M.D. reported that the veteran had 
chronic brain syndrome associated with cerebral 
arteriosclerosis and osteoarthritis of the shoulders and 
knees.

A VA neuropsychiatric examination conducted in March 1961 
resulted in a diagnosis of chronic brain syndrome associated 
with cerebral arteriosclerosis.  

A death certificate dated in May 1970 demonstrates that the 
veteran died on May [redacted], 1970.  He was 74 years old at 
the time of his death.  The cause of death was listed as 
paralysis agitans with antecedent causes of dementia and 
lobar pneumonia.  The interval between onset and death was 
reported as eight years.  

In August 1970, the appellant claimed entitlement to DIC 
benefits.  In September 1970, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant was informed of the decision in October 1970.  The 
veteran did not appeal the decision.  

In November 1998, the appellant claimed entitlement to DIC 
benefits under the provisions of 38 U.S.C. § 1318.  

In July 1999, the RO denied DIC benefits under the provisions 
of 38 U.S.C. § 1318 and also denied entitlement to accrued 
benefits.  


Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the appellant's application appears to be 
complete.  The RO advised her of the evidence needed to 
substantiate her claim in a letter sent to her in April 1999, 
and in the statement of the case issued in August 1999.  

The appellant has alleged in a November 1999 statement that 
the veteran had been treated in 1938, 1939, or 1940 at the 
National Mental Hospital in Manila.  These records have not 
been obtained.  The Board notes, however, that there is no 
evidence demonstrating that the veteran had a mental disorder 
during any of his periods of active service, the last of 
which ended in 1934.  Additionally, a VA examination 
conducted in 1938 revealed no mental disorder, and the 
veteran did not allege the existence of any such disorder at 
any time prior to his death.  Even if the records alluded to 
by the appellant showed the presence of a mental disorder, 
there is nothing of record, including the appellant's 
statements, linking a mental disorder to active duty.  These 
records would also have little likelihood of showing that the 
veteran was totally disabled or 100 percent for 10 years 
prior to his death in 1970.  The alleged hospitalization 
records couldn't reasonably aid the appellant as would be 
necessary to trigger VA's duty to assist under the VCAA.  

Criteria

The provisions of 38 U.S.C.A. § 1318 provide that DIC 
benefits are payable to the surviving spouse in the same 
manner as if the veteran's death was service connected when 
the veteran at the time of death was in receipt of or was 
entitled to receive compensation for a service-connected 
disability that was continuously rated totally disabled by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  

The Court has held that, under the umbrella of a general 38 
U.S.C.A. § 1318 DIC claim, a VA claimant may receive DIC 
under any one of the three following theories: (1) If the 
veteran was in actual receipt of compensation at a total 
disability rating for 10 consecutive years preceding death; 
(2) if the veteran would have been entitled to receive such 
compensation but for CUE in previous final RO decisions and 
certain previous final BVA  decisions; or (3) if, on 
consideration of the evidence in the veteran's claims file or 
VA custody prior to the veteran's death and the law then 
applicable, the veteran hypothetically would have been 
entitled to receive a total disability rating for at least 
the 10 years immediately preceding the veteran's death.  Cole 
v. West, 13 Vet. App. 268 (1999); cf. Marso v. West, 13 Vet. 
App. 260, 267 (1999). 

A final rule effective January 21, 2000, amended 38 C.F.R. § 
3.22 to define the term "entitled to receive" as meaning:

(1)  VA was paying the compensation to 
the veteran's dependents; 

(2)  VA was withholding the compensation 
under authority of 38 U.S.C.  5314 to 
offset an indebtedness of the veteran; 

(3)  The veteran had applied for 
compensation but had not received  total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; 

(4)  The veteran had not waived retired 
or retirement pay in order to receive 
compensation; 

(5)  VA was withholding payments under 
the provisions of 10 U.S.C. 1174(h)(2); 

(6)  VA was withholding payments because 
the veteran's whereabouts were unknown, 
but the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or 

(7)  VA was withholding payments under 38 
U.S.C. 5308 but determines that benefits 
were payable under 38 U.S.C. 5309.

65 FR 3388 (January 21, 2000).  

As the appellant filed her claim for DIC in November 1998, 
however, the old version may be applied to her claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary).  As interpreted 
by the Court, the old version envisioned hypothetical 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  See 
Marso.  This version is more expansive than the new version 
and is thus more favorable to the appellant.

Analysis

The evidence shows that, at the time of the veteran's death 
in May 1970, he was not in receipt of, and was not entitled 
to receive, compensation for any service connected 
disability.  Thus, he was not in receipt of a total service-
connected disability for a period of 10 or more years 
immediately preceding his death.

The remaining question is whether he was entitled to receive 
a total service connected disability rating for 10 years or 
more prior to his death.  The record shows that the RO denied 
service connection for all disabilities for which the veteran 
sought service connection during his lifetime.  There is 
nothing in the record to suggest that he would have been 
entitled to service connection for other disabilities had he 
claimed such entitlement.  Where, as in the present case, an 
appellant did not at any point even identify any RO decision 
that she wished to challenge for CUE in a prior RO decision 
and did not provide the requisite specificity as to why her 
38 U.S.C.A. § 1318 CUE theory should be successful and would 
have sustained her claim, the Court held that a CUE matter 
was not pending before the Board.  Cole v West, 13 Vet. App. 
268, 277 (1999).  

The appellant has not made any specific claim that there was 
clear and unmistakable error in any of the rating decisions 
that denied entitlement to service connection during the 
veteran's lifetime.  As the veteran was not rated by VA as 
totally disabled for a continuous period of at least 10 years 
immediately preceding his death, there is no legal basis for 
entitlement to DIC under 38 U.S.C.A. § 1318.  The Court has 
held that where, as in this appellant's case, the law and not 
the evidence is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law.  See 
Sabonis v. Brown,  6 Vet.  App. 426, 430 (1994).

The Court has held that a 38 U.S.C. § 1318 hypothetically 
"entitled to receive" claim is analogous to a CUE-based 38 
U.S.C. § 1318 "entitled to receive" claim and, for that 
reason, requires that a claimant must set forth how, based on 
the evidence in the veteran's claims file, or under VA's 
control, at the time of the veteran's death and the law then 
applicable, the veteran would have been entitled to a total 
disability rating for the 10 years immediately preceding the 
veteran's death.  Cole at 278.  The Court specifically 
indicated that it is the "claimant's responsibility before 
the BVA decision to provide the specificity of detail 
required" in order to obtain an adjudication of a particular 
38 U.S.C.A. § 1318 hypothetically "entitled to receive" 
theory.  Id at 279.  The appellant has not advanced any 
argument pertaining to hypothetical entitlement under 38 
U.S.C.A. § 1318.  

For the above noted reasons, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the appellant.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
Accordingly, the claim for service connection for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 must be 
denied. 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

